Exhibit 10.35

 

LOGO [g286915g91r33.jpg]

 

October 1, 2011

 

Jeffrey W. Raser

         

Dear Jeff:

Somaxon Pharmaceuticals, Inc. (“Somaxon”) desires to obtain your services as a
consultant during the term of this agreement. You agree to provide such services
in accordance with the following terms and conditions.

 

1. Services.

At times agreeable to you and as requested by Somaxon, you will make available
your services and undertake consulting for a period commencing on the date first
listed above (the “Effective Date”) and expiring on June 30, 2013, subject to
earlier termination or renewal as provided in Section 4 (the “Term”). No
services shall be performed by you prior to the written request by Somaxon to
perform such services. The services shall include, but not be limited to,
information, advice and assistance concerning matters that are within the scope
of your knowledge and expertise as mutually agreed to between you and Somaxon.

2. Compensation and Expense Reimbursement.

As compensation for your services, Somaxon shall pay you $200.00 per hour. Total
hours will be limited initially to up to ten (10) pre-authorized hours per
month, unless additional hours are further authorized by Somaxon in writing.

During the Term, all of your unexercised stock options, restricted stock units
and such other awards (collectively, the “Stock Awards”) granted pursuant to the
Company’s 2004 Equity Incentive Award Plan or 2005 Equity Incentive Award Plan
(the “Plans”) and related Stock Award agreements shall continue to vest and be
exercisable, if applicable, pursuant to the terms of the Plans and related Stock
Award agreements pursuant to which they were granted. Following the expiration
of the Term, the vested Stock Awards shall be exercisable by you in accordance
with the terms of the Plans, related Stock Award agreements pursuant to which
they were granted and the Separation Agreement between you and Somaxon dated as
of October 1, 2011. There shall be no break in service as a result of your
conversion from an employee to an independent contractor for purposes of your
Stock Awards.

In addition, you shall be reimbursed for air travel (economy class), and all
reasonable living expenses, including but not limited to car rental, meals and
lodging incurred by you when associated with the rendering of your services at
locations away from the San Diego area, subject to the prior written approval of
Somaxon. You shall be solely responsible for all other expenses incurred in the
performance of your services under this Agreement.



--------------------------------------------------------------------------------

Somaxon shall make all payments to you hereunder within thirty (30) days of
receipt of an invoice from you itemizing your hours spent providing services
hereunder and permitted expenses, including receipts for incidental expenses in
excess of $25.00.

All payments, including reimbursements for actual expenditures, shall be
included in your gross income as compensation for services rendered and
accordingly reported on your IRS Form 1099.

You shall be responsible for payment of all taxes, including Social Security
taxes, on income earned under this Agreement as none will be withheld by
Somaxon.

Your invoices shall be e-mailed to Somaxon at accountspayable@somaxon.com.

 

3. Independent Contractor.

It is agreed that you are to have complete freedom of action as to the details,
methods, and means of performing services hereunder. It is further understood
that you are retained and have contracted with Somaxon only for the purposes and
to the extent set forth in this Agreement, and your relation to Somaxon shall,
during the period of your retainer and service, be that of an independent
contractor, and you shall be free to dispose of such portion of your entire
time, energy, and skill as you are not obligated to devote to Somaxon in such
manner you see fit and to such persons, firms, or corporations as you deem
advisable, so long as same does not create a conflict of interest between
Somaxon and such other persons, firms, or corporations.

You shall not be considered under the provisions of this Agreement or otherwise
as having status as an employee of Somaxon, nor shall you be entitled hereafter
to participate in any plans, arrangements, or distributions by Somaxon relating
to any pension, deferred compensation, stock bonus, stock option,
hospitalization, insurance, or other benefits extended to its employees since
you are performing the services as an independent contractor.

 

4. Contract Period.

This Agreement becomes effective as of the Effective Date and will continue in
effect for the Term, unless otherwise extended by the mutual agreement of the
parties. It is provided, however, that either you or Somaxon may immediately
terminate this Agreement at any time during the Term. Upon any notice of
termination, you agree to discontinue any services performed for Somaxon under
this agreement, unless otherwise agreed to between you and Somaxon.

Termination of this Agreement shall not affect (i) Somaxon’s obligation to pay
for services previously rendered by you or expenses reasonably incurred by you
for which you are entitled to reimbursement under Section 2 of this Agreement,
or (ii) your obligations to Somaxon under Sections 5, 6 and the first paragraph
of Section 10 of this Agreement

 

5. Non-disclosure of Confidential Information.

a. By signing below, you recognize and acknowledge that certain technical and
non-technical knowledge and information which you will acquire or develop
relating to Somaxon’s business, including, without limitation, patents,
copyrights, trade secrets, and proprietary information, techniques, sketches,
drawings, models, inventions, know-how, processes, apparatus, equipment,
algorithms, software programs, software source documents, and formulae related
to the current, future and proposed products and services of Somaxon and its
suppliers and customers, and their respective information concerning research,
experimental

 

2



--------------------------------------------------------------------------------

work, development, design details, clinical trials, and specifications,
engineering, financial information, procurement requirements, purchasing,
manufacturing, customer lists, business forecasts, sales and merchandising and
marketing plans and information (collectively, “Confidential Information”) are
the valuable property of Somaxon.

b. You covenant and agree that, without the prior written consent of Somaxon,
you will not use, disclose, divulge or publish any Confidential Information at
any time during the term hereof or thereafter except as may be necessary to
perform the services under this Agreement; provided, however, that you shall not
be obligated to treat as confidential, any Confidential Information that you can
prove through your own written documentation that (i) was publicly known at the
time of disclosure to you, (ii) became publicly known or available thereafter
other than by means in violation of this Agreement or any other duty owed to
Somaxon by you, or (iii) was lawfully disclosed to you by a third party that was
not itself violating any obligation of confidentiality to Somaxon by such
disclosure. In the event a court or governmental agency legally compels you to
disclose Confidential Information, you shall promptly inform Somaxon of the
compelled disclosure, so that Somaxon may seek a protective order or other
remedy or waive compliance with this Agreement, or both. In any event, you shall
limit any compelled disclosure of Confidential Information to that legally
required.

c. You agree that any disclosure of Confidential Information will only be such
as is reasonably necessary to the performance of the services under this
Agreement and, if applicable, will only be to your employees and assistants who
are bound by written agreements with you to maintain the Confidential
Information in confidence.

d. You also agree not to disclose to Somaxon, or use in connection with your
efforts for Somaxon, any Confidential Information belonging to any third party,
including your prior employers, or any prior inventions made by you and which
Somaxon is not otherwise legally entitled to learn of or use.

e. Upon termination of your service hereunder you are to promptly deliver to
Somaxon all Confidential Information in your possession that is in written or
other tangible form (together with all copies or duplicates thereof including
computer files), and all other property, materials or equipment that belong
to Somaxon or its customers, prospects or suppliers.

f. You further acknowledge that you continue to be bound by the Proprietary
Information and Inventions Agreement (the “Confidential Information Agreement”)
that you signed in connection with your employment with Somaxon, in accordance
with the terms thereof.

 

6. Intellectual Property.

a. You agree to assist Somaxon in any reasonable manner to obtain and enforce
for Somaxon’s benefit any patents, copyrights and other property rights in any
and all countries, with respect to any Intellectual Property (defined below).

b. You agree to cooperate in the defense of any claims involving Intellectual
Property. In addition, you agree to execute, when requested, patent, copyright
or similar applications and assignments to Somaxon and any other lawful
documents deemed necessary by Somaxon to carry out the purposes of this
Agreement with respect thereto. In the event that Somaxon is unable for any
reason to secure your signature to any document required to apply for or execute
any patent, copyright or other applications with respect to any Intellectual
Property

 

3



--------------------------------------------------------------------------------

(including improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), after a written demand is made therefor upon you
(which shall refer to the provisions of this paragraph), you hereby irrevocably
designate and appoint Somaxon and its duly authorized officers and agents as
your agents and attorneys-in-fact to act for and on your behalf and instead of
you, to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights,
mask works or other rights thereon with the same legal force and effect as if
executed by you. You further agree to inform Somaxon immediately in the event
you are contacted by any third party with regard to any Intellectual Property
matters, including pending litigation, and to cooperate with Somaxon and its
duly authorized officers, agents and attorneys in responding to any such
communication.

c. “Intellectual Property” includes any patents owned, assigned or licensed to
Somaxon and any and all new or useful art, discovery, improvement, technical
development, or invention, whether or not patentable, and all related know-how,
designs, trademarks, formulae, processes, manufacturing techniques, trade
secrets, ideas, artworks, software or other work, that you, solely or jointly
with others, make, conceive or reduce to practice that result from your services
for Somaxon under this Agreement. All right, title and interest of every kind
and nature whatsoever in and to any Intellectual Property made, discussed,
developed, secured, obtained or learned by you during the term of this
Agreement, or the 60-day period immediately following termination of this
Agreement, are hereby assigned to Somaxon, and shall be the sole and exclusive
property of Somaxon for any purposes or uses whatsoever, and shall be disclosed
promptly by you to Somaxon. All copyrightable material shall constitute works
for hire.

 

7. Conflict of Interest.

You agree that, during the Term of this Agreement, you will not, without
Somaxon’s express written consent, engage in any employment or activity (whether
as a consultant, advisor or otherwise) in any business competitive with
Somaxon’s current business.

 

8. Freedom of Action.

It is agreed that your rendering of services under this Agreement shall in no
way conflict or interfere with your existing job responsibilities.

 

9. Injunctive Relief.

If you breach or threaten to commit a breach of any of the provisions of
Sections 5 or 6 or the first paragraph of Section 10 below (collectively, the
“Restrictive Covenants”), Somaxon shall have the right and remedy to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction (without the need to post bond or other security), it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to Somaxon and that money damages would not provide an
adequate remedy to Somaxon. Somaxon shall also have any other rights and
remedies available to Somaxon under law or in equity.

 

10. General Conditions.

You agree that during the Term of this Agreement and for a period of one
(1) year following termination of this Agreement, you will not (i) directly nor
indirectly solicit business as to products or services competitive with those of
Somaxon or any of its subsidiaries, from any of Somaxon’s or any of its
subsidiaries’ customers with whom you had contact during the course of your
service to Somaxon or within one year prior to the termination of this
Agreement; or (ii) directly or indirectly induce or solicit any of the Company’s
employees or consultants to leave their employment.

 

4



--------------------------------------------------------------------------------

If any provision of this Agreement shall be declared invalid, illegal or
un-enforceable, such provision shall be severed and all remaining provisions
shall continue in full force and effect.

The term “Somaxon,” as used herein, shall include any subsidiary or affiliate of
Somaxon Pharmaceuticals, Inc.

This Agreement shall be binding upon you, your heirs, executors, assigns and
administrators and shall inure to the benefit of Somaxon, its successors and
assigns.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

11. Arbitration.

Any dispute or controversy between Somaxon and you arising out of or relating to
this Agreement, the breach of this Agreement, or otherwise, shall be settled by
arbitration in San Diego, California administered by the American Arbitration
Association in accordance with its National Rules for the Resolution of
Employment Disputes then in effect and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction. However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of
Somaxon and you. Somaxon shall pay all of the direct costs and expenses in any
arbitration hereunder and the arbitrator’s fees and costs; provided, however,
that the arbitrator shall have the discretion to award the prevailing party
reimbursement of its, his reasonable attorney’s fees and costs. Somaxon and you
hereby expressly waive its and your right to a jury trial.

 

12. Prior Agreements.

This Agreement shall replace any prior agreement between you and Somaxon
relative to your services as a consultant, and this Agreement contains the
entire understanding of the parties. Further, it shall be amended only in
writing agreed to by both parties and shall not be assignable by you.

13. RIGHT TO ADVICE OF COUNSEL. YOU ACKNOWLEDGE THAT YOU HAVE THE RIGHT, AND ARE
ENCOURAGED, TO CONSULT WITH YOUR LAWYER; BY YOUR SIGNATURE BELOW, YOU
ACKNOWLEDGE THAT YOU HAVE HAS CONSULTED WITH YOUR LAWYER CONCERNING THIS
AGREEMENT OR HAVE DECLINED TO DO SO.

 

5



--------------------------------------------------------------------------------

Please indicate your acceptance of the foregoing by signing in the space
provided below and returning one original letter to my attention.

Sincerely,

 

SOMAXON PHARMACEUTICALS, INC. By:   /s/ Richard W. Pascoe Name:   Richard W.
Pascoe Title:   President & CEO

ACCEPTED AND AGREED TO THIS 1ST DAY OF OCTOBER, 2011:

 

By:   /s/ Jeffrey W. Raser   Jeffrey W. Raser

 

Tax Identification Number:     

 

6